DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Specie A in the reply filed on 04/05/2021 is acknowledged.  The traversal is on the ground that there is unity between Specie A and B and the same inventive concept.  This is not found persuasive because Applicant has not responded to Paragraph 3 of the Restriction where the Species lack the same or corresponding special feature.  
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 10, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 5, the claim recites a thermoplastic elastomer resin comprising epoxy copolymer or blend. However, epoxy is a thermosetting compound, which would no longer make the thermoplastic elastic resin  Therefore, it is would be uncertain to one with ordinary skill in the art if the thermoplastic elastomer is actually a thermoplastic or a thermoset material, due to the addition of the epoxy. 
For purposes of examination, the epoxy is not present in any of the compounds. 
Regarding Claim 10, the claim recites multiple ranges, broad than narrower, for the gram weight of the resin layer. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. In addition, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Regarding Claim 13, the claim recites multiple ranges, broad than narrower, for the bonding strength. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) 
Regarding Claim 14, the claim recites multiple ranges, broad than narrower, for the vapor permeation rate. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. In addition, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US 5,800,928) in view of Suzuki et al. (US 2008/0182469).
Regarding Claim 1, Fischer teaches a breathable laminate of thermoplastic resin film comprising one layer of a waterproof breathable semi-crystalline thermoplastic film (Abstract; Claim 7-9 of Fischer) having a continuous structure bonded to a nonwoven fabric of a chemical product layer. (Column 4, Lines 18-20; Column 8, Lines 21-22) having a thickness of 10 to 80 microns. (Claim 8 of Fischer). This overlaps the claimed range of 1 to 120 microns. Fischer teaches the thermoplastic film comprises semi-crystalline of a polyester ester amide (non-amorphous resin elastomer resin with a portion of 5% or more hydrophilic segments) in 60 to 80 parts, a copolymer of ethylene and a alkyl (meth)acrylate (polar thermoplastic)  in 2 to 30 parts and a MAH copolymer (compatibilizer) in 5 to 40 parts. (Column 5, 45-58). These overlaps the claimed ranges for the proportions for each component in the thermoplastic resin layer.
Fischer does not specifically teach the product layer has a basis weight of 1-250 gsm.
 However, Suzuki teaches a breathable waterproof laminate comprising a thermoplastic elastomer bonded a nonwoven fabric. (Abstract). Suzuki teaches the nonwoven fabric can have a basis weight to 10 to 100 gsm. (Paragraph 0048). This overlaps the claimed range of 1 to 250 gsm. Suzuki teaches the basis weight is not limited and can be altered depending on whatever the end use of the laminate is for. (Paragraph 0048). Thus, as Suzuki teaches a basis weight of 10 to 100 gsm is suitable for nonwoven for waterproof breathable laminates, it would have been obvious to one with ordinary skill in the art to use a known basis weight of Suzuki as the basis weight of the nonwoven of Fischer.
Regarding Claim 3
Regarding Claim 4, Fischer teaches the nonwoven, fibrous material, can be thermoplastic, polypropylene or polyethylene. (Column 8, Lines 21-23)
Regarding Claim 5, Fischer teaches the elastomer resin comprises a dicarboxylic group and diol group copolymer. (Column 2).
Regarding Claim 6, Fischer teaches the copolymer is a thermoplastic acrylic resin. (Claim 1 of Fischer).
Regarding Claim 7, Fischer teaches the compatilizer is MAH graft polymer. (Column 5, Lines 54-55). 
Regarding Claim 8-9, Fischer teaches the thermoplastic film comprises semi-crystalline of a polyester ester amide (non-amorphous resin elastomer resin with a portion of 5% or more hydrophilic segments) in 60 to 80 parts, a copolymer of ethylene and a alkyl (meth)acrylate (polar thermoplastic)  in 2 to 30 parts and a MAH copolymer (compatibilizer) in 5 to 40 parts. (Column 5, 45-58). These overlaps the claimed ranges for the proportions for each component in the thermoplastic resin layer.

Claim 2, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer and Suzuki, as applied in Claim 1, in further view of Seok (US 2017/0266919). 
Regarding Claim 2, 
Seok teaches a breathable waterproof fabric (Paragraph 0002) comprising a fabric substrate and a water proof film layer bonded together with an adhesive dot layer. (Claim 1 of Seok). Seok teaches the height of the adhesive and therefore the physical interval gap is 30 to 50 microns. (Claim 7 of Seok). This overlaps the claimed range of at least 700 nm.  Seok teaches the adhesive can be a thermoplastic resin. (Claim 2 of Seok). Seok teaches the claimed thickness ensure good bonding without compromising the breathable waterproofing of the laminate. (Paragraph 0092). Thus, as Seok teaches the thermoplastic adhesive resin dots with the overlapping physical interval gap provides the advantage of good bonding without comprising the waterproof and breathability of the laminate, it would have been obvious to use the same type of adhesive resin and interval gap in Fischer. 
Regarding Claim 11, Seok teaches the adhesive is a matrix shape, which means it is consistent with the shape of the product layer. (Paragraph 0016; Fig. 5)
Regarding Claim 12, the method of applying the resin layer in the physical interval gap is a product-by-process limitation that does not receive patentable weight, as it does not create a structural limitation to the resulting product.
Fischer teaches it is possible to add other layers onto the side of the thermoplastic resin film, but not required (Column 6, Lines 25-30). By having one layer, Fischer, Suzuki and Seok would teach a fabric with only one physical interval gap.  Suzuki teaches it is possible to add another product layer to the opposite side of the thermoplastic layer. (Paragraph 0050). Seok teaches applying resin onto surfaces of the resin layer to two form two physical interval gaps on opposite sides along with two product layers (Fig. 9A, 9B). Seok teaches this allows for a 
Thus, it would have been obvious to one with ordinary skill in the art to have double interval gap and product layer as taught by Seok for use of the fabric in certain types of clothing. 
Regarding Claim 14, Fischer teaches the film will have a WTVR of 25,000 g/m2 per 24 hr. (Column 6, Lines 5-10) Suzuki teaches the laminate should have a WTVR of 1,000 to 10,000 g/m2 per 24 hr considered moisture permeable, measured under the JIS standard is very similar to ASTM standard. (Paragraph 0045). These ranges overlap the claimed range. Thus, it would have been obvious to set the WTVR to the overlapping range as it ensures the laminate is actually moisture permeable. 

Claims 10, 13, and 15-16 are rejected under 35 U.S.C. 103 for being unpatentable over Fischer, Suzuki and Seok as applied in Claim 2, in further view of Lim et al. (US 6,187,696). 
Regarding Claim 10, Fischer, Suzuki, and Seok do not specifically teach the basis weight of the adhesive layer. 
Lim teaches a waterproof breathable laminate structure comprising a fibrous product layer and waterproof breathable film. (Claim 1 of Lim). Lim teaches applying partial coverage of adhesive to a basis weight of 0.5 – 6 mg/in2. (Column 7, Lines 10-40) This overlaps the claimed range of 0.1 to 550 gsm. Lim teaches this partial coverage and basis weight will ensure proper bonding without affecting the breathability. Thus, it would have been obvious to one with 
Regarding Claim 13, Lim teaches these types of waterproof breathable laminates should have peel strength of at least 0.15 N/CM, which overlaps the claimed of greater than 0.01 N/15mm. (Column 13, Lines 50-65). Lim teaches this ensures that when the laminate will not delaminate during further processing of the laminate into other products.  Column 13, Lines 50-65). Thus, it would have been obvious to one with ordinary skill in the art at the time of invention to ensure the laminate of Fischer, Suzuki and Seok to have the same claimed bonding strength. 
Regarding Claims 15-16, Fischer, Suzuki, Seok and Lim do not specifically teach the blocking ability of the claimed invention. However, As the laminate of Fischer, Suzuki, Seok and Lim teach the same structure and composition of the laminate, it would reasonably expected the laminate of the combined references would inherently have the same blocking ability as the claimed invention.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358.  The examiner can normally be reached on Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Zhang/Primary Examiner, Art Unit 1781